 1
                                    UNITED STATES DISTRICT COURT
 2
                                           DISTRICT OF NEVADA
 3
 4                                                              Case No.: 2:18-cv-00902-JAD-VCF
     Nicholas Linsey,
 5
                        Plaintiff
 6                                                                   Order Dismissing Action
     v.
 7
     James Dzurenda, et al.,
 8
                        Defendants
 9
10             Plaintiff Nicholas Linsey brings this civil-rights case under § 1983 for events he alleges
                                                                 1
11 occurred during his incarceration at High Desert State Prison. On December 26, 2019, I ordered
12 Linsey to file a motion for leave to amend and to attach a proposed first-amended complaint by
                 2
13 April 1, 2020. I expressly warned him that his failure to timely comply with the order would
                                        3
14 result in the dismissal of this case. The deadline has passed, and Linsey has not filed a motion
15 for leave to amend and has not submitted a proposed first-amended complaint.
16             District courts have the inherent power to control their dockets and “[i]n the exercise of
                                                                                                 4
17 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. A
18 court may dismiss an action with prejudice based on a party’s failure to prosecute an action,
                                                                        5
19 failure to obey a court order, or failure to comply with local rules. In determining whether to
20
     1
21       ECF No. 4 (complaint).

22   2
         ECF No. 6 (order).
23   3
         Id.
24   4
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
25
     5
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
26 local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
27 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
28 keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
                                                    1
 1 dismiss an action for lack of prosecution, failure to obey a court order, or failure to comply with
 2 local rules, the court must consider several factors: (1) the public’s interest in expeditious
 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 5 availability of less drastic alternatives. 6
 6            I find that the first two factors—the public’s interest in expeditiously resolving the
 7 litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.
 8 The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury
 9 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or
10 prosecuting an action. 7 The fourth factor is greatly outweighed by the factors in favor of
11 dismissal, and a court’s warning to a party that his failure to obey the court’s order will result in
12 dismissal satisfies the consideration-of-alternatives requirement. 8 Linsey was warned that his
13 case would be dismissed with prejudice if he failed to file a proper motion to amend by April 1,
14 2020. 9 So, Linsey had adequate warning that his failure to file a proper motion to amend and
15 proposed first-amended complaint by the deadline would result in this case’s dismissal.
16            Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED with prejudice
17 based on Linsey’s failure to file a motion for leave to amend and submit a proposed first-
18 amended complaint in compliance with this court’s December 26, 2019, order; and
19
20
21
22 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
23
     6
24    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
25
     7
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
26
     8
27       Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.

28   9
         ECF No. 6 (order).
                                                        2
 1         The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS
 2 CASE.
 3         Dated: April 8, 2020.
           DATED:
                                                  ________________________________
 4                                                U.S. District Judge Jennifer A. Dorsey
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
